The Honorable Velora Haltom Hempstead County Clerk P.O. Box 1420 Hope, Arkansas 71802-1420
Dear Ms. Haltom:
You have requested approval, pursuant to the Interlocal Cooperation Act [A.C.A. § 25-20-101 et seq.], of two proposed interlocal agreements between Hempstead County and other parties. You have submitted copies of the proposed agreements. The agreements are between:
(1) Hempstead County and the Town of Blevins; and
  (2) Hempstead County and Spring Hill School, Blevins School, and Saratoga School.
You have also enclosed copies of the ordinances passed by the Hempstead County Quorum Court approving the two agreements.
The Interlocal Cooperation Act requires that interlocal agreements for joint or cooperative action must, if they do not establish a separate legal entity to conduct the joint or cooperative undertaking, specify the following items:
(1) The duration of the agreement;
(2) The purposes of the agreement;
  (3) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget for it;
  (4) The methods of accomplishing termination of the agreement and for the disposal of property upon termination;
(5) Any other necessary and proper matters;
  (6) The provision for an administrator or a joint board that will be responsible for administering the joint or cooperative undertaking;
  (7) The manner of acquiring, holding, and disposing of real and personal property used in the joint or cooperative undertaking.
A.C.A. § 25-20-104(c) and (d).
Because the proposed agreements that you have submitted do not establish separate legal entities to conduct the joint or cooperative undertakings, they must specify all of the above-listed items. I will address the two agreements separately.
The Agreement Between Hempstead County and the Town of Blevins
Under the terms of the agreement between Hempstead County and the Town of Blevins, the parties agree as to the manner in which the unpaved streets in the Town of Blevins will be maintained. The County will provide labor and equipment, while the Town (when ready and able) will supply materials.
It is my opinion that the proposed agreement between Hempstead County and the Town of Blevins does not meet the requirements of the Interlocal Cooperation Act, and therefore cannot be approved in its current form.
It is deficient in the following respects:
  (1) It fails to make provision for a manner of financing the cooperative undertaking and for establishing and maintaining a budget therefor. The agreement should mention payment sources from the county and the city.
  (2) It fails to make provision for the methods of the disposal of any property upon termination of the agreement. If there is no property to be disposed of, the agreement should note this fact.
  (3) It fails to make provision for an administrator or a joint board that will be responsible for administering the cooperative undertaking.
  (4) It fails to make provision for the manner of acquiring, holding, and disposing of real and personal property used in the cooperative undertaking. If no real or personal property is to be acquired, held, used, or disposed of during the course of the cooperative undertaking, the agreement should note this fact.
Therefore, pursuant to the provisions of A.C.A. § 25-20-104(f)(2), I must withhold approval of the proposed interlocal agreement between Hempstead County and the Town of Blevins in its current form.
The Agreement Between Hempstead County and Spring Hill School,  BlevinsSchool, and Saratoga School
Under the terms of the agreement between Hempstead County and Spring Hill School, Blevins School, and Saratoga School, the parties agree that the County will provide labor and equipment to maintain the rights of ways and access to public school buildings located in each of the named school districts.
It is my opinion that the proposed agreement between Hempstead County and Spring Hill School, Blevins School, and Saratoga School does not meet the requirements of the Interlocal Cooperation Act, and therefore cannot be approved in its current form.
It is deficient in the following respects:
  (1) It fails to make provision for a manner of financing the cooperative undertaking and for establishing and maintaining a budget therefor. Along these lines, I also note that the agreement should specify the consideration upon which it is based, and what, specifically, the schools have agreed to do.
  (2) It fails to make provision for the methods of the disposal of property upon termination of the agreement, or to note that there is no such property.
  (3) It fails to make provision for an administrator or a joint board that will be responsible for administering the cooperative undertaking.
  (4) It fails to make provision for the manner of acquiring, holding, and disposing of real and personal property used in the cooperative undertaking, or to note that there will be no such property.
Therefore, pursuant to the provisions of A.C.A. § 25-20-104(f)(2), I must withhold approval of the proposed interlocal agreement between Hempstead County and Spring Hill School, Blevins School, and Saratoga School in its current form.
If you wish to submit amended agreements including the required information, I will be happy to approve them in a most expeditious manner.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh